Citation Nr: 0304813	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-01 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether an October 29, 1996, Board decision which denied an 
evaluation in excess of 50 percent for residuals of service-
connected tuberculosis should be revised or reversed on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION
Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims which vacated a May 2001 Board 
decision and remanded the matter to the Board for additional 
development consistent with a Joint Motion to Remand filed on 
behalf of the veteran and the Secretary of Veterans Affairs.  
The appeal originally arose from a motion of the veteran 
filed at the Board.  In that motion, the veteran charged that 
the Board committed clear and unmistakable error in an 
October 1996 Board decision denying an increased rating for 
residuals of service-connected tuberculosis.  

It is noted that the issue of whether the October 1996 Board 
decision subsumed a June 1953 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which assigned a 50 percent total rating for the 
residuals of tuberculosis, and accordingly found no CUE in 
that 1953 decision, was discussed in both the joint motion 
and the now-vacated Board decision.  Specifically, the 
parties to the joint motion observe that the issue of whether 
there was CUE in the 1953 decision was never before the RO 
and that the issue was not in fact denied in the 1996 Board 
decision.  The parties further agree that it is the veteran's 
intent to raise that issue, in addition to the issue of 
whether there is CUE in the 1996 Board decision.  Thus, the 
parties urge that the veteran is entitled to an adjudication 
of this claim, that there was CUE in the 1953 rating 
decision, before the agency of original jurisdiction prior to 
Board review.  The Board agrees, and will refer this issue to 
the RO for appropriate action.  However, as these two claims 
of CUE are separate matters, the Board will adjudicate the 
claim of CUE in the 1996 Board decision at this time.  


FINDINGS OF FACT

1.  The October 1996 Board decision denied entitlement to an 
increased rating for residuals of pulmonary tuberculosis, 
then rated as 50 percent disabling.

2.  The record does not suggest that any of the correct facts 
regarding the issue of entitlement to an increased rating for 
residuals of pulmonary tuberculosis, as they were known at 
that time, were not before the Board at the time of the 
October 1996 decision.  

3.  The October 1996 decision by which the Board denied an 
increased rating for residuals of pulmonary tuberculosis did 
not involve improper application of statutory and regulatory 
provisions extant at the time of the decision.

4.  The veteran has not otherwise demonstrated an error in 
the October 1996 Board decision that, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time it was made.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the October 29, 1996, Board decision which denied an 
increased rating for residuals of tuberculosis, fail to 
establish a basis, on the merits, for revision of a Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1403, 
20.1404 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the Board's October 29, 
1996, decision, which denied an increased rating for 
residuals of tuberculosis, was clearly and unmistakably 
erroneous.

As previously indicated, while the veteran's appeal was 
pending, legislation was passed that enhances the VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim. VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date. 38 U.S.C.A. § 5107.

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  However, in light of a recent Court 
decision, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this decision, the Court held that the VCAA does 
not require remand of all claims pending on its effective 
date, and that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Under 38 U.S.C.A. § 7111 (West Supp. 2002), the Board has, 
for the first time, been granted the authority to revise a 
prior Board decision on the grounds of CUE.  A claim in which 
review is requested under the new statute may be filed at any 
time  after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. § 
20.1400 (2002).

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. § 
20.1400 (2002).

CUE is defined as:

a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2002).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2002).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2002).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2002).

Prior decisions issued by the Court with regard to the issue 
of CUE in an RO rating decision provide a further framework 
for determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

In support of his claim, the veteran has submitted multiple 
written statements indicating that he believes that the 
Board, in 1996, failed to consider evidence which showed he 
had more than four ribs resected when he underwent treatment 
for his service-connected tuberculosis in 1952.  The Board 
concluded he had four ribs resected, and thereby continued 
the veteran's 50 percent rating.  The number of ribs resected 
is significant because VA's code for rating disabilities 
provides for an increased rating in part according to the 
number of ribs resected.  Had the Board concluded in 1996 
that the veteran had more than four ribs resected, the rating 
would have been higher.  He cites to a medical report dated 
in 1952 which indicates that the veteran may have had more 
than four ribs resected, and he has argued that a finding of 
CUE is warranted because the Board, in its October 29, 1996, 
decision, did not properly consider this along with the 
evidence that indicated that only four ribs were resected.  

According to VA law and regulations in effect at the time of 
the October 1996 Board decision, disability evaluations were 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identified the various disabilities.

The veteran's residuals of service-connected pulmonary 
tuberculosis included resected ribs.  A 10 percent rating was 
warranted for the removal of one rib or resection of two or 
more ribs without regeneration; a 20 percent rating was 
warranted for the removal of two ribs; a 30 percent rating 
required removal of three or four ribs; a 40 percent rating 
was warranted for the removal of five or six ribs; and a 50 
percent rating was warranted for removal of more than six 
ribs.  38 C.F.R. § 4.71a, Code 5297 (1996).

The veteran's service-connected residuals of pulmonary 
tuberculosis were also rated under Code 6816, which provides 
that a unilateral lobectomy warranted a 30 percent rating, 
and a bilateral lobectomy warranted a 50 percent rating.  38 
C.F.R. § 4.97, Code 6816.  A review of the evidence showed 
that the veteran underwent resection of the right upper lobe 
and the upper portion of the right middle lobe, as treatment 
for service-connected pulmonary tuberculosis.  Consequently, 
a 30 percent rating under Code 6816 was considered warranted.  
There was no evidence showing that he had a bilateral 
lobectomy; thus, an increased rating, to 50 percent, is not 
warranted.

Service-connected residuals of pulmonary tuberculosis could 
also be evaluated under Codes 6701-6733; however, under the 
provisions of 38 C.F.R. § 4.96, the Board noted that 
disabilities rated under diagnostic codes 6600 to 6818, were 
not to be combined with each other.  A single rating could be 
assigned under the diagnostic code which reflected the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In the case at hand, the 
Board found in 1996 that the diagnostic codes, pertaining to 
lobectomies (6816) and resected or removed ribs (5297), best 
reflected the veteran's predominant disability picture; thus, 
Codes 6722 and 6731 were found to be not applicable.  
Moreover, given the medical evidence, including no more than 
moderate obstruction on recent pulmonary function studies, 
the Board determined that a rating greater than 50 percent 
would not be warranted under the latter codes.

Thus, the Board concluded that the veteran was entitled to a 
30 percent rating under Code 5297, for removal or resection 
of three or four ribs, in addition to a 30 percent rating 
under Code 6816 for a unilateral lobectomy, for a combined 
rating of 50 percent.  The Board found that the preponderance 
of the evidence was against an increase in a 50 percent 
rating for service-connected residuals of pulmonary 
tuberculosis.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating should be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 44 (1990).

In its October 1996 decision, the Board acknowledged, weighed 
and responded to the veteran's contention that a higher 
rating should be awarded due to the evidence showing more 
than four ribs resected.  However, the Board noted that it 
considered not only an August 1994 VA medical opinion but 
also the earlier medical evidence, including the conflicting 
evidence cited by the veteran, in making its determination as 
to how many ribs were resected.  It noted that when the 
veteran underwent the VA pulmonary tuberculosis examination 
in August 1994, for the specific purpose of determining how 
many ribs were resected as a part of thoracoplasty, the VA 
examiner concluded, after reviewing the veteran's historical 
records, that seven ribs on the right side had been involved 
but that only four ribs had certainly been resected, with the 
remaining three ribs, to a lesser degree.  The Board found 
that the preponderance of the evidence showed that no more 
than three or four ribs were resected.  

Thus, contrary to the veteran's contention, the Board 
considered the relevant conflicting evidence in 1996.  

The October 29, 1996, Board decision does not contain error.  
The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
it issued its October 1996 decision.  In addition, the record 
does not reflect that the Board incorrectly applied the law 
and regulations in effect at that time.  Rather, the Board 
applied all relevant law and regulations to the pertinent 
facts of the case and found that the evidence did not support 
the veteran's allegation that a higher rating for residuals 
of tuberculosis was warranted.

The Board acknowledges the argument that the Board failed to 
consider relevant evidence.  However, as explained above, the 
Board noted and weighed all evidence pertinent to the claim 
before making its decision, and concluded that it did not 
warrant an increased rating.  The Board reminds the veteran 
that a mere misinterpretation of facts does not constitute 
CUE, see Thompson v. Derwinski, 1 Vet. App. at 253, nor does 
a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d).  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's October 29, 1996, decision.  
The veteran's motion must, therefore, be denied.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

